                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:15-cr-263-FDW-1

UNITED STATES,                       )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                             ORDER
JERRY WAYNE OVERCASH,                )
                                     )
            Defendant.               )
____________________________________ )

       THIS MATTER comes before the Court on Defendant’s Motion to Reconsider Order,

(Doc. No. 41), addressing the Court’s denial of Defendant’s Motion seeking compassionate release

pursuant to the First Step Act of 2018. See (Doc. No. 40).

       Defendant filed a Motion through counsel asserting that he should be granted

compassionate release to home confinement because he has exhausted his administrative remedies

and due to extraordinary and compelling circumstances. (Doc. No. 35). The Government opposed

Defendant’s Motion. (Doc. No. 38). The Court denied the Motion after determining that Defendant

is not entitled to compassionate release under either the First Step Act or the Second Chance Act.

(Doc. No. 40).

       Defendant has now filed a Motion to Reconsider Order, arguing inter alia that the Bureau

of Prisons has already begun releasing prisoners to home confinement who are similarly situated

to Defendant and that the Court has the authority to order home confinement.

       While there is no provision in the Federal Rules of Criminal Procedure governing motions

for reconsideration, the courts are guided by the standard set in the Federal Rules of Civil

Procedure in determining such motions in criminal cases. See, e.g., Nilson Van & Storage Co. v.



                                                1
Marsh, 755 F.2d 362 (4th Cir. 1985); United States v. Garcia, 2015 WL 7313425 (W.D.N.C. Nov.

19, 2015). “A motion to reconsider cannot appropriately be granted where the moving party simply

seeks to have the Court ‘rethink what the Court ha[s] already thought through—rightly or

wrongly.’” United States v. Dickerson, 971 F.Supp. 1023, 1024 (E.D. Va. 1997) (quoting Above

the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). Rather, a motion

for reconsideration can be successful in only three situations: “(1) to accommodate an intervening

change in controlling law; (2) to account for new evidence not available at trial; or (3) to correct a

clear error of law or prevent manifest injustice.” United States ex rel. Carter v. Halliburton Co.,

866 F.3d 199, 210 (4th Cir. 2017) (quoting Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007)).

When a party in a criminal case moves for reconsideration, it is within the sole discretion of the

district court to determine whether it is appropriate to grant the motion. Dickerson, 971 F.Supp. at

1024 (citing Boryan v. United States, 884 F.2d 767, 771 (4th Cir. 1989)).

       The Court has already fully considered Defendant’s arguments and rejected them. The only

potentially new argument that the Defendant has presented is the Bureau of Prisons’ treatment of

other inmates’ requests for compassionate release. However, the reasons for denying Defendant’s

Motion remains valid. Defendant has failed to establish any basis for reconsideration and the

instant Motion will therefore be denied.

       IT IS, THEREFORE, ORDERED that Defendant’s Motion to Reconsider Order, (Doc.

No. 41), is DENIED.

                                           Signed: May 23, 2019




                                                  2
